6:19-cv-00302-JFH-SPS Document 107 Filed in ED/OK on 06/29/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

 JAMES EZELL, III,

                        Plaintiff,

 vs.                                              Case No. CIV-19-302-RAW-SPS

 JAMES YATES, et al.,

                        Defendants.


                        DEFENDANTS’ RESPONSE IN
                  OPPOSITION TO PLAINTIFF’S MOTION FOR
                   APPOINTMENT OF COUNSEL [DOC# 104]


         COME NOW Defendants Ade, Bullock, Gentry, Hininger, Hoover, Keys,

 Patterson, Perez, Pfaff, Pierce, Smith, Underwood, and Yates by and through their

 attorney of record Darrell L. Moore, OBA 6332, of J. Ralph Moore, P.C., hereby

 responding in opposition to the Plaintiff’s Motion for Appointment of Counsel [Doc. No.

 104]. In support of their opposition and objection to Plaintiff’s Motion, Defendants state,

 as follows:

         1.      Plaintiff is an inmate in the custody of the Oklahoma Department of

 Corrections. He appears pro se and in forma pauperis. He has filed with this Court a civil

 complaint alleging Defendants violated his constitutional rights.

         2.      The federal statute providing for in forma pauperis complaints, 28 U.S.C.

 §1915(d), states the Court may request an attorney represent any person unable to employ

 counsel. However, the law does not require an attorney be appointed by this Court to

 represent Plaintiff.




                                              1
6:19-cv-00302-JFH-SPS Document 107 Filed in ED/OK on 06/29/20 Page 2 of 4




         3.      The appointment of counsel under section §1915(d) is within the sound

 discretion of the District Court. See McCarthy v. Weinberg, 753 F.2d 836 (10th

 Cir.1985); Blankenship v. Meachum, 840 F.2d 741, 743 (10th Cir.1988); Miller v. Glanz,

 948 F.2d 1562, 1572 (10th Cir. 1991).

         4.      In Rucks v. Boergemann, 57 F.3d 978, 979 (10th Cir. 1995), the Court

 identified several factors to be considered in evaluating a request for appointment of

 counsel - the merits of the litigant's claims, the nature of the factual issues raised in the

 claims, the litigant's ability to present his claims, and the complexity of the legal issues

 raised by the claims. The Court also cited to Tabron v. Grace, 6 F.3d 147 (3rd Cir. 1993),

 wherein general standards regarding the appointment of counsel for inmates pursuing a

 civil action in forma pauperis were carefully discussed by the Third Circuit Court of

 Appeals. In Tabron, at 156, the Third Circuit also identified a number of factors to be

 considered - The plaintiff's capacity to present his or her case (i.e., the plaintiff's

 education, literacy, prior work experience, and prior litigation experience; the plaintiff's

 ability to understand English; the restraints placed upon him or her by confinement); the

 difficulty of the particular legal issues; the degree to which factual investigation will be

 required and the ability of the indigent plaintiff to pursue such investigation; whether the

 case is likely to turn on credibility determinations; and, whether the case will require

 testimony from expert witnesses.

         5.      This case, though it is a 2019 filing, remains in the early stages of

 development. On January 21, 2020, these responding Defendants requested an Order

 issue from this Court directing a stay and for the preparation and filing of a Special




                                                 2
6:19-cv-00302-JFH-SPS Document 107 Filed in ED/OK on 06/29/20 Page 3 of 4




 Report [Doc. No. 76]. Subsequent to that filing, Plaintiff began an appeal of the District

 Court’s denial of his second application for appointment of counsel.

           6.    If this Honorable Court does issue an Order for the preparation of a

 Special Report in this case, such would provide guidance as to what claims are before the

 Court and whether or not the Plaintiff exhausted administrative remedies as to those

 claims.

           7.    Contrary to the Plaintiff’s assertion, this case does not appear to be legally

 nor factually complex. Using the factors previously articulated by the Tenth Circuit

 Court of Appeals, Plaintiff has not demonstrated an inability to litigate without the

 assistance of an attorney. In fact, a simple review of Plaintiff’s current and previous

 filings show that Plaintiff is familiar with the procedures to navigate the Court system.

 Plaintiff’s Third Motion for Counsel is document number 104 in this action. He has

 filed numerous motions and other pleadings. He has additionally litigated several

 previous cases with the United States District Courts in Oklahoma - Eastern District

 Court Case No. CIV-12-133 and Western District Court Case Nos. CIV-10-1382, 11-390,

 11-1130 and a habeas corpus action, CIV-20-226.

           8.    Plaintiff has not presented to the Court circumstances warranting the

 appointment of counsel and has not demonstrated an exhaustion of his abilities to

 prosecute this civil matter.

           9.    Appointment of counsel under §1915(d) may be made at any point during

 litigation. If this Honorable Court denies Plaintiff’s request at this time, nothing in that

 denial would prevent the Plaintiff from making application for appointment of counsel at

 a later date.




                                               3
6:19-cv-00302-JFH-SPS Document 107 Filed in ED/OK on 06/29/20 Page 4 of 4




        WHEREFORE, premises considered, Defendants ask that this Honorable Court

 deny Plaintiff’s motion for appointment of counsel and grant Defendants such other and

 further relief as the Court may deem just and equitable.

                                               Respectfully submitted, Defendants
                                               Ade, Bullock, Gentry, Hininger, Hoover,
                                               Keys, Patterson, Perez, Pfaff, Pierce, Smith,
                                               Underwood, and Yates



                                               By:
                                               Darrell L. Moore, OBA #6332
                                               J. Ralph Moore, P.C.
                                               P.O. BOX 368
                                               PRYOR, OK 74362
                                               (918) 825-0332/7730 fax
                                               Attorney for Defendants

                                   Certificate of Service

 □ I hereby certify that on June 29, 2020, I electronically transmitted the
 attached document to the Clerk of Court using the ECF System for filing. Based on the
 records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
 the following ECF registrants:

  I hereby certify that on June 29, 2020, I served the attached document by regular US
 Mail on the following, who are not registered participants of the ECF System:

 James Ezell, III
 DOC# 237370
 Davis Correctional Facility
 6888 E 133rd Rd
 Holdenville, OK 74848-9033


                                              s/Darrell L. Moore
                                              DARRELL L. MOORE




                                               4
